Order unanimously modified on the law and as modified affirmed without costs and matter remitted to Oswego County Family Court for further proceedings in accordance with the following Memorandum: Family Court found modification of respondent’s child support obligation appropriate but refused to apply the Child Support Standards Act (CSSA) without setting forth its reasons for refusing to do so. That was error (see, Family Ct Act § 413 [1] [g]). Thus, we vacate that part of the order appealed from setting the *837amount of child support. Upon remittitur, the court must either set forth its reasons for refusing to apply the CSSA or apply the CSSA. If the court refuses to apply the CSSA, it must set an amount of child support that is appropriate in light of the reasons given. (Appeal from Order of Oswego County Family Court, Elliott, J.—Modify Support.) Present— Denman, P. J., Pine, Fallon, Callahan and Davis, JJ.